Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It appears that the limitation of claims 15-16 do not read on elected species of figure 12, therefore they are withdrawn from consideration.
Applicant’s election of  species of figure 12 including claims 1,10,13-17 ,26 and 28-30 
 in the reply filed on 08/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-9,11-12,18-25,27 and 28 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected species , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  08/23/2022
Claims 1,10,13-16, 26 and 29-30 are objected to because of the following informalities:  
It appears that the limitations of claim 1 and 26  are  incompletely claimed since the first attenuator and the second attenuator interconnections with other claimed elements as recited in claims 1 and 26 have not been recited.  Currently, these limitations 1,10,15-17,26  and 29-20 do not  read on elected species of figure 12.
 The dependent claims not specifically addressed share the same objections as they depend from objected base claims.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over See et al (Pat# 9,382,558) .
	As to claim 1, See et al disclose an apparatus as shown in figures 4, comprising: detectors (280)  and a resistive element (270)  including a first terminal and a second terminal (1,2) , wherein the resistive element is coupled between a power amplifier (234)  and an antenna (290). See et al disclose a details of the detector (280a) as shown in figure 5 which is similar as the detector (280) as shown in figure 4  having first squaring circuit (520a) including an input and an output, wherein the input of the first squaring circuit (520a) is coupled to the first terminal (1) of the resistive element (270) ; a second squaring circuit (520d)  including an input and an output, wherein the input of the second squaring circuit (520d)  is coupled to the second terminal (2) of the resistive element (270) . However, the device of See et al in figure 5 does not disclose a difference circuit coupled to the output of the first squaring circuit (520a) and the output of the second squaring circuit (520b).
	See et al teach that it is well-known to use a difference circuit (618) as shown in figure 6 for detecting signal differences between two output signals from two different detectors (612,614).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a difference circuit  as taught by  figure 6 in the device of See et al to both squaring circuits (520a,520d) for the purpose of detecting the differences between the squaring circuits (520a,520d) for further analysis.
	As to claim 17,  See et al disclose an apparatus as mentioned in claim 1 and Fig. 5. See et also disclose a power control circuit (control/interface unit (284)). It would have been obvious for one of ordinary skill in the art to have the power control circuit  coupled to the difference circuit for the purple of  receiving an output signal from the difference circuit, and control an output power of the power amplifier based on the output signal.
	As to claim 26, the apparatus of See et al as recited in claim 1 performs the method steps of the instant claim 26.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over See et al  as applied to claim 1 above, and further in view of  Vice et al (Pat# 8,301,091).
As to claim 10, See et al disclose an apparatus as mentioned in claim 1. See et al do not disclose a resistive element/couple comprise a switch.
Vice et al disclose a coupler comprises a switch (665) as shown in figure 6  to prevent non-linearity products of the power detector (650) from reaching the main signal path (615).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a switch as taught by Vice et al to the resistive element (270) in the device of See et al for the purpose of preventing non-linearity signals of the power detector (280a) from reaching the main signal path.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Khatib et al (pat# 10,901,009) disclose Power Detector For Radiofrequency Power amplifier Circuits.

Basawapatna (Pat# 8,611,845) discloses Enhanced Flexibility Coupler For RF Power Detection And Control,
Searches were performed and no prior art was found to meet the limitations of claims 13-13 and 15-16. However, these claims are not allowed due to their deficiencies as mentioned in the current office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867